 


110 HCON 97 IH: Expressing the sense of Congress that the Government of the United States should submit to the Government of Iraq a draft bilateral status-of-forces agreement by not later than September 1, 2007.
U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 97 
IN THE HOUSE OF REPRESENTATIVES 
 
March 22, 2007 
Mr. Israel submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the Government of the United States should submit to the Government of Iraq a draft bilateral status-of-forces agreement by not later than September 1, 2007. 
 
 
Whereas the United States is currently maintaining a significant military presence within the Republic of Iraq;  
Whereas the people of Iraq have expressed repeated concern about the status of United States Armed Forces in their country;  
Whereas Iraq is a sovereign nation, having regained its sovereignty on June 28, 2004, meaning that it is capable of being party to bilateral and multilateral treaties;  
Whereas the Interim Constitution of Iraq, in recognizing Coalition Provisional Order Number 17 (relating to status of forces), establishes a precedent that will not be incorporated into the permanent constitutional law of Iraq;  
Whereas a status-of-forces agreement is a standard bilateral agreement entered into between two countries when the military forces of one country operate within the sovereign territory of the other country;  
Whereas a status-of-forces agreement is an important measure taken both to underline the sovereignty of the host country and to protect the military justice system of the visiting country;  
Whereas The New York Times reported on November 29, 2006, that Stephen Hadley, the National Security Advisor, wrote a memorandum to President George W. Bush stating that a status-of-forces agreement with the Government of Iraq should be negotiated over the next year; and  
Whereas United States Armed Forces currently operate under status-of-forces agreements within the territory of Japan, South Korea, and many other countries: Now, therefore, be it  
 
That it is the sense of Congress that— 
(1)the Government of the United States should submit to the Government of Iraq a draft bilateral status-of-forces agreement by not later than September 1, 2007; and 
(2)the draft status-of-forces agreement should— 
(A)address the sovereign rights of Iraq, underlining that the United States is not an occupying power; 
(B)subject to negotiation with the Government of Iraq, address the legal status of United States personnel in Iraq, including the rights of United States personnel in civil and criminal matters that are subject to the jurisdiction of the Government of Iraq; and 
(C)subject to negotiation with the Government of Iraq, establish primacy and coordinative mechanisms with respect to investigations and operations involving United States and Iraqi forces, including civilian police forces. 
 
